Exhibit 10.24
JOHN CARNETT
EMPLOYMENT AGREEMENT
     KEY ENERGY SERVICES, INC. (the “Company”), a Delaware limited liability
company with its principal offices at 1301 McKinney Street, Suite 1800, Houston,
Texas 77010, and JOHN CARNETT enter into this Employment Agreement (this
“Agreement”) effective August 1, 2007 (the “Commencement Date”) in order to
outline the terms and conditions of Executive’s employment relationship with the
Company. Any prior written or oral agreements are superseded by this Agreement,
unless specifically stated herein, and Executive and the Company hereby agree as
follows:
     1. Employment; Term. The Company agrees to employ Executive, and Executive
accepts employment with the Company from the Commencement Date and continuing
through the Employment Period (as defined below) of this Agreement. Executive
agrees to devote his full time and best efforts to serve as the Company’s Group
Vice President, Pressuring Pumping and President for Key Energy Pressure Pumping
Services, L.L.C. (“Key Energy PPS”) having those duties and titles specified
from time to time by the Company’s Chief Executive Officer, Senior Officers, or
the Company’s Board of Directors (the “Board”). Executive’s duties will include,
but not be limited to, responsibility for the oversight and management of Key
Energy PPS. Executive’s employment will continue until the close of business on
August 1, 2009, (the “Initial Term”) unless earlier terminated in accordance
with this Agreement, and subject to automatic one-year extension periods unless
either Executive or the Company gives written notice to the other, no later than
thirty (30) days prior to the relevant August 1 that such automatic extension
shall not occur (“Notice”). This Initial Term, together with any extensions,
until termination of this Agreement is referred to herein as the “Employment
Period.” Executive will, if elected, serve as an officer and/or director of the
Company, its subsidiaries or affiliates (collectively, the “Key Companies”) and
perform all duties incident to such offices.
     2. Salary; Bonus; Expenses. During the Employment Period, Key Energy PPS
will pay a salary to Executive at the annual rate of not less than One Hundred
Ninety Seven Thousand Eight Hundred Dollars ($197,800.00) per year (the “Base
Salary”), payable in substantially equal installments in accordance with the
Company’s existing payroll practices, but no less frequently than monthly.
Senior management of the Company will review his compensation from time to time
as it deems appropriate and may, in its sole discretion, increase the Base
Salary if it deems such an increase advisable. In addition, for each fiscal year
of the Company, Executive shall be eligible to participate in incentive plans in
effect from time to time for the Company’s executives, key employees and other
persons involved in the business of the Company and its subsidiaries and in the
Company’s stock-based incentive plans outstanding from time to time. Under the
Company’s annual incentive bonus plan, Executive shall be eligible to earn a
discretionary cash bonus, in an amount up to 100% of his Base Salary, the amount
of such bonus to be determined by the senior management of the Company or the
Board (or a committee thereof) in their sole discretion, based upon the level of
achievement of certain goals mutually established by Executive and the senior
management of the Company (subject to Board approval). Such bonus shall be paid
to Executive no later than March 15 of the year following the year to which it
applies, as a “short-term deferral” under Treas. Reg. 1.409A-





--------------------------------------------------------------------------------



 



1(b)(4). Executive’s principal place of employment shall be Midland, Texas;
however, Executive shall be required to travel as necessary for his employment
duties assigned. Executive will be reimbursed by the Company for reasonable
travel, lodging, meals and other expenses incurred by Executive in connection
with performing his services hereunder in accordance with the Company’s policies
from time to time in effect.
     3. Vacations; Benefits. Executive will be entitled during the Employment
Period to (i) not less than 20 vacation days per calendar year (prorated for any
partial year of service), with no carryover to subsequent years, and
(ii) participation in such other fringe benefits, including, without limitation,
personal time off, group medical and dental, life, accident and disability
insurance, retirement plans and supplemental and excess retirement benefits as
the Company may provide from time to time for its employees generally.
     4. Termination and Severance. Executive’s employment may be terminated by
the Company for Cause, other than for Cause, due to his death or Disability, or
upon Notice, or it may be terminated by Executive for any reason at any time.
Executive agrees that he has fully negotiated this section of his Agreement with
the Company to provide for sufficient severance pay, as appropriate, upon
termination. Executive agrees that the terms of this agreement are exclusive and
that he will not seek additional or further benefits upon termination.

  (a)   Termination for Cause, or by Executive without Good Reason. In the event
Executive’s employment hereunder is terminated (i) by the Company for Cause or
(ii) by Executive for any reason other than Good Reason following a Change in
Control, as described below, the Company shall have no further obligations to
Executive except that accrued but unpaid salary through Executive’s termination
date and any expense reimbursements owed Executive through the date of
termination. As used in this Agreement, the term “Cause” shall mean (i) the
willful and continued failure by Executive to substantially perform Executive’s
duties hereunder (other than any such willful or continued failure resulting
from Executive’s incapacity due to physical or mental illness or physical
injury), (ii) repeated substandard work performance or repeated unreliability
that has not been cured to the Company’s satisfaction after notice of the same
as has been provided to Executive; (iii) serious workplace misconduct,
(iv) Executive’s engagement in misconduct that Executive knows or should know is
injurious to any of the Key Companies, monetarily or otherwise, including
injurious to the reputation of such Company (v) Executive’s conviction of a
felony by a court of competent jurisdiction, (vi) fraud or other material
dishonesty against any of the Key Companies, (vii) the breach of any of the
provisions hereof, or (viii) the violation by Executive of any of the Key
Companies’ policies, rules or regulations from time to time in effect, including
without limitation, the Code of Business Conduct, securities trading policy or
anti-trust policy.     (b)   Involuntary Termination Because of Death or
Disability, and Involuntary Termination other than for Cause. In the event
Executive’s employment hereunder is involuntarily terminated (i) by Executive’s
death or (ii) by the Company other than for Cause (including because of
Disability (defined below))

2



--------------------------------------------------------------------------------



 



or (ii) as a result of the Company’s providing Notice to Executive that
automatic extension of the Employment Period shall not occur, if the Executive
is ready and willing to continue employment with the Company, Executive will be
entitled to a lump sum payment equal to two times Executive’s annual base
salary, less applicable deductions and withholdings, on the 30th day following
Executive’s termination. In the event Executive’s employment is terminated by
the Company as a result of Executive’s Disability, then the severance
compensation referred to above shall be reduced by the amount of any disability
insurance proceeds actually paid to Executive or for Executive’s benefit during
the said time period. As used in this Agreement, the term “Disability” means
Executive’s inability, with or without reasonable accommodation, to perform
Executive’s obligations and duties hereunder by reason of physical or mental
illness or injury for a period of 120 days.

  (c)   Involuntary Termination following a Change of Control. If, within one
year following a Change of Control of Key Energy, as that term is defined in
Exhibit A, attached hereto, Executive’s employment is terminated involuntarily
(i) by the Company other than for Cause (including because of Executive’s
Disability as defined above) or (ii) automatically as a result of the Company’s
providing Notice to Executive that automatic extension of the Employment Period
shall not occur (if the Executive is ready and willing to continue employment
with the Company), or (iii) Executive resigns with Good Reason, as that term is
defined below, then in addition to any payment to which Executive may be
entitled under Section 4(b), Executive also will be entitled to continued
coverage for Executive and his dependents under the Company’s medical and dental
benefit plans for 12 months at a cost to Executive equal to the cost of such
coverage prior to his termination; provided, however, that such continued
coverage shall immediately end upon obtainment of new employment and coverage
under a similar welfare benefit plan (with the obligation to promptly report
such new coverage to the Company). The period of subsidized coverage shall be
applied against the period of continued coverage that would otherwise be
required to be provided under applicable law.         “Good Reason” shall mean
the occurrence of one or more of any of the following:

(i) A material diminution in the Executive’s base compensation, authority,
duties or responsibilities from those in effect immediately prior to the date a
Change in Control occurs;
(ii) A material diminution in the authority, duties or responsibilities of a
supervisor to whom the Executive reports (including a requirement that the
Executive report to another individual rather than to the Board of Directors of
Company) from those in effect immediately prior to the date a Change in Control
occurs;

3



--------------------------------------------------------------------------------



 



(iii) A material diminution in the budget over which the Executive retains
authority from that which he or she had authority over immediately prior to the
date a Change in Control occurs;
(iv) A material change in the geographic location at which the Executive must
perform services from the location at which the executive was required to
perform services immediately prior to the date a Change in Control occurs; or
(v) Any other action or inaction by the Company that constitutes a material
breach of this Agreement.

      Good Reason shall only be found to exist where (i) the Executive provided
notice to Company of the existence of one of the above conditions within 90 days
of the initial existence of such condition, (ii) the Company was provided
30 days from the date of the Executive’s notice to remedy that condition (the
“Cure Period”), and (iii) the condition was not remedied by the Company during
the Cure Period.     (d)   Special Rules Pertaining to Termination. For purposes
of this Agreement, Executive’s employment will not be considered to have
terminated unless, as a result of a termination, Executive has had a “separation
from service” (as that term is defined in Treas. Reg. § 1.409A-1(h)) with the
“Key Energy Controlled Group.” The term “Key Energy Controlled Group” means the
group of corporations and trades or businesses (whether or not incorporated)
composed of the Company and every entity or other person which together with the
Company constitutes a single “service recipient” (as that term is defined in
Treas. Reg. § 1.409A-1(g)) as the result of the application of Treas. Reg. §
1.409A-1(h)(3).

     5. Confidential Information. Executive agrees that during Executive’s
employment relationship with the Company, the Company has promised to provide,
has provided, and continues to provide its ever-changing trade secrets,
engineering data, proprietary data, intellectual property, customer data, or
other confidential information of the Key Companies (hereafter collectively
referred to as “Confidential Information”). The Company promises to provide
Executive with access to Confidential Information, in a greater quantity and/or
expanded nature than any such Confidential Information which may have already
been provided. In exchange for the Company’s promises listed above and all other
consideration provided pursuant to this Agreement, with regard to the Key
Companies’ Confidential Information, Executive agrees as follows:

  (a)   Non-disclosure Obligation. During the Term and forever thereafter,
Executive will not, without the express written consent of the Chief Executive
Officer, the President or the General Counsel of Key Energy, directly or
indirectly communicate or divulge to, or make available to, or use for
Executive’s own benefit or for the benefit of, any competitor or any other
person or entity, any Confidential Information, except to the extent that
disclosure is required (i) at the Company’s direction or (ii) by a court or
other governmental agency of competent jurisdiction.

4



--------------------------------------------------------------------------------



 



  (b)   Confidential Information Defined. Confidential Information includes, but
is not limited to, personnel information (including information relating to any
and all aspects of compensation of any and all employees of the Key Companies),
ideas, discoveries, designs, inventions, improvements, trade secrets,
engineering data, proprietary data, intellectual property, customer data,
technology, know-how, manufacturing processes, design specifications, writings
and other works of authorship, computer programs, financial information,
accounting information, organizational structure, Key Companies’ expenditures,
marketing plans, customer lists and data, business plans or methods and the
like, that relate in any manner to the actual or anticipated business of the Key
Companies, as well as any and all information regarding the Key Companies other
than information disclosed in public filings under the Securities Exchange Act
of 1934, as amended. Confidential Information shall not include information that
is publicly available, unless such information became publicly available by
reason of a breach of this Agreement by Executive.     (c)   Return of
Confidential Information. Executive agrees that all Confidential Information
received by Executive during Executive’s employment with the Company is, and
shall be, the property of the Company exclusively. Executive agrees to
immediately return to the Company (or, with the Company’s permission, destroy)
all of the material mentioned above, including memoranda or notes taken by
Executive and all tangible materials, including, without limitation,
correspondence, drawings, blueprints, letters, notebooks, reports, flow-charts,
computer programs and data proposals, at the request of the Company. No copies
will be made by Executive, or retained by Executive, of any such Confidential
Information, whether or not developed by Executive.

     6. Intellectual Property; Assignment of Work Product. Executive shall
assign and does hereby assign to the Company, the entire right, title and
interest (including, but not limited to, rights to prepare derivative works,
adaptations and modifications) for the entire world in and to all work
performed, writings, formulas, designs, models, drawings, recordings,
photographs, design inventions and other inventions whether or not patentable,
patents, copyrights, trade secrets, any other intellectual property rights,
products, technology, and other proprietary rights made, conceived or reduced to
practice or authorized by the Company, either solely or jointly with others
pursuant to or in connection with services rendered under this Agreement or with
use of information, materials or facilities of the Key Companies received or
used by Executive during the Term. Executive agrees to sign, execute and
acknowledge or cause to be signed, executed and acknowledged without cost, but
at the expense of the Company, any and all documents and to perform such acts as
may be necessary, useful or convenient for the purpose of securing to the
Company, or its nominees, patent, trademark or copyright protection throughout
the world upon all such writings, formulas, designs, models, drawings,
recordings, photographs, and inventions, whether or not patentable, patents,
copyrights, trade secrets, any other intellectual property rights, products,
technology, and other proprietary rights, title to which the Company may acquire
in accordance with the provisions of this clause. Executive shall not

5



--------------------------------------------------------------------------------



 



contest the validity of any invention, any copyright, any trademark, or any mask
work registration owned by or vesting in the Company or any of its affiliates
under this Agreement.

  7.   Limitation on Competition.     (a)   Current and Future Non-Compete
Promises. In exchange for the Company’s promises in Section 5 above, and all
other consideration provided pursuant to this Agreement, and in order to enforce
his agreement not to disclose Confidential Information, Executive agrees that he
will not, whether or not Executive has received severance pay, during the
Employment Period, and for an additional period of twelve (12) months (the
“Non-Compete Period”) directly or indirectly, without the prior written consent
of the Company, participate or engage in, whether as a director, officer,
employee, advisor, lender, consultant, stockholder, partner, joint venturer,
owner or in any other capacity, any business engaged in the business of
furnishing oilfield services (including, without limitation, fluid hauling and
disposal services, trucking services, frac tank rentals, fishing and rental
tools, pressure pumping services, contract drilling, workover, completion and
well maintenance, construction and field consulting) in any state or country in
which Key operates, including those states and countries, and those types of
businesses, in which Executive knew, at the time of his termination, that the
Key Companies had plans to engage (collectively, the “Market Area”); provided,
however, that Executive shall not be deemed to be participating or engaging in
any such business solely by virtue of Executive’s ownership of not more than
five percent of any class of stock or other securities which is publicly traded
on a national securities exchange or in a recognized over-the-counter market.  
  (b)   Non-Solicitation of Business. Executive will not, during the Non-Compete
Period, directly or indirectly, without the prior written consent of the
Company, call on, service or solicit competing business from customers or
prospective customers of the Key Companies in the Market Area if, within the
twelve (12) months before Executive’s termination of employment, Executive has
or made contact with the customer, or had access to information and files about
the customer.     (c)   Non-Solicitation of Employees. Executive will not,
during the Non-Compete Period, directly or indirectly, without the prior written
consent of the Company, call on, solicit or induce any employee of the Key
Companies with whom Executive had contact, knowledge, or association in the
course of employment with the Company to terminate employment from his or her
employment, and will not assist any other person or entity in such activities.  
  (d)   Reasonableness. Executive acknowledges that he derives significant value
from the Company’s agreement to provide him with Confidential Information to
enable him to optimize the performance of his duties to the Company. Executive
further acknowledges that fulfillment of the obligations contained in this
Agreement, including, but not limited to, Executive’s obligations to not
disclose or to use the

6



--------------------------------------------------------------------------------



 



      Key Companies’ Confidential Information other than for the Key Companies’
exclusive benefit and not to compete or solicit contained in subsections (a) and
(b) above, are necessary to protect the Key Companies’ Confidential Information
and, consequently, to preserve the value and goodwill of the Key Companies.
Executive acknowledges the time, geographic and scope limitations of the
obligations are reasonable, especially in light of the Key Companies’ desire to
protect its Confidential Information, and that Executive will not be precluded
from gainful employment if Executive is obligated not to compete with the Key
Companies during the period and within the Market Area as described above.    
(e)   Injunctive Relief. Executive and the Company acknowledge and agree that
breach of any of the promises made by Executive in this Section 7, without the
prior written consent of the Company, would cause irreparable injury to the
Company or its subsidiary or affiliate, which could not sufficiently be remedied
by monetary damages; and, therefore, that the Company shall be entitled to
obtain such equitable relief as declaratory judgments; temporary, preliminary
and permanent injunctions, without the posting of any bond; and order of
specific performance to enforce those covenants or to prohibit any act or
omission that constitutes a breach thereof, in any judicial jurisdiction in
which Executive is attempting to breach such covenants, applying the local law
to such dispute. If a party must bring suit to enforce this Agreement or to
defend any such action, the prevailing party shall be entitled to recover its
attorneys’ fees and costs related thereto. If, in any judicial proceeding, the
provisions of subsection (a) or (b) above are deemed to exceed the time,
geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by such law. In the event that a
court refuses to enforce any of such separate covenants (or any part thereof),
then such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced.     (f)   Extension of Non-Competition Period.
If Executive is found to have breached any promise made in this Section of this
Agreement, the Non-Compete Period specified above of this Agreement will be
extended by the period of time for which Executive was in breach.

     8. Withholding and Certain Tax Matters. Executive acknowledges and agrees
that any or all payments under this Agreement may be subject to reduction for
tax and other required withholdings.

  (a)   Interpretation of Agreement. To the full extent possible, the terms of
this Agreement shall be construed and administered so that no amount is
includable in Executive’s gross income under Code Sec. 409A.     (b)   Payment
Schedule. Notwithstanding any provision of this Agreement, if the payment of any
amount under this Agreement would cause an amount to be included in Executive’s
gross income under Section 409A of the Internal Revenue

7



--------------------------------------------------------------------------------



 



      Code because the timing of such payment is not delayed as provided in
Section 409A(a) (2) (B) of the Internal Revenue Code, then any such payments
that Executive would otherwise be entitled to during the first six months
following the date of Executive’s separation from service shall be accumulated
and paid on the date that is six months after the date of Executive’s
termination of employment (or if such payment date does not fall on a business
day of the Company, the next following business day of the Company), or such
earlier date upon which such amount can be paid without causing any amount to be
included in the Executive’s gross income under Section 409A of the Internal
Revenue Code.     (c)   Tax Gross-up Payment.         In the event that any
amount arising from this Agreement is includable in Executive’s gross income for
a taxable year of the Executive under Section 409A of the Internal Revenue Code
as the result of the terms of this Agreement and/or the administration of those
terms (“the Included Amount”), then the Company shall pay to the Executive an
amount equal to the 20% additional tax imposed under Section 409A on the
Included Amount, together with any underpayment penalties and interest (the
“Additional Tax”) resulting from the inclusion of the additional amount. The
Company also will pay the Executive an additional amount necessary to “gross up”
the Executive for additional income taxes on the Additional Tax payment, on the
earlier of (a) the thirtieth day following the date on which it is finally
determined by a court or administrative agency that the Included Amount was
includible in Executive’s gross income as the result of the application of
Section 409A(a)(1)(B) to the Included Amount; or (b) the last day of the
Executive’s next taxable year.         To receive a Gross-up Payment, Executive
must give the Company written notice of any determination by the Executive, or
any claim by any taxing authority, that he owes Additional Tax as the result of
the inclusion of the Included Amount as soon as practicable but no later than
ten (10) business days after the Executive makes such determination or is
informed of such claim, The notice must, to the extent Executive has or may
reasonably obtain such information, apprise the Company of the amount of such
Additional Tax and the date on which it is required to be paid. If the Company
gives the Executive written notice at least thirty (30) days prior to the due
date for payment of such Additional Tax, or within ten (10) business days of
having received the foregoing notice from the Executive (whichever is later),
that it disagrees with or wishes to contest the inclusion of the Included Amount
and/or the amount of the Additional Tax, the Company and the Executive shall
consult with each other and their respective tax advisors regarding the amount
and payment of any Additional Tax, and Executive will take all reasonable steps
requested by the Company to contest the inclusion of the Included Amount and/or
the amount of the Additional Tax resulting from such inclusion, provided that in
the event there is a contest with any taxing authority regarding the inclusion
and/or the amount of the Additional Tax, the Company shall bear and pay directly
all costs and expenses (including additional

8



--------------------------------------------------------------------------------



 



      interest, penalties and legal fees) incurred in connection with any such
contest, and shall indemnify and hold the Executive harmless, on an after-tax
basis, to the extent not otherwise paid hereunder, on the Additional Tax
(including any interest and penalties with respect thereto) and the Company’s
payment of the Executive’s costs and expenses hereunder.

     9. Governing Law. Any dispute concerning Executive’s employment or this
Agreement will be governed and construed exclusively in accordance with the laws
of Texas applicable to agreements made and performed entirely within such state,
without giving effect to any choice or conflicts of laws principles, with venue
of any dispute arising out of or related to this Agreement or the employment
relationship exclusively found in Harris County, Texas.
     10. Consultation with Legal Counsel; Entire Agreement. Executive
acknowledges and agrees that Executive has been provided a reasonable time to
review this Agreement with legal counsel and to consider the terms and
provisions of this Agreement. Both parties acknowledge and agree that they are
voluntarily entering into this Agreement, after consultation with their legal
counsel if so desired, and after full disclosure of all the facts and
circumstances surrounding the execution of this Agreement and its legal effect.
This Agreement (together with any stock option or other equity agreements
pursuant to which options were previously granted to Executive) contains the
entire agreement between Executive and the Company. Effective as of the
Commencement Date, this Agreement supersedes any and all prior agreements and
understandings between Executive and the Company regarding his employment
relationship with the Company.
     11. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of and be enforceable by the successors and assigns of the
parties hereto.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

            KEY ENERGY SERVICES, INC.
      By:   /s/ WILLIAM AUSTIN               William Austin             
President     

          ACCEPTED AND AGREED:    
 
       
By:
  /s/ JOHN CARNETT
 
    John Carnett     Group Vice President, Pressuring Pumping    

9



--------------------------------------------------------------------------------



 



EXHIBIT A
Definition of Change of Control of Key Energy Services, Inc.
“Change of Control” shall mean:
     (1) a merger of Key Energy Services, Inc. (“the Company”) with another
entity, a consolidation involving the Company, or the sale of all or
substantially all of the assets of the Company to another entity if, in any such
case, the holders of equity securities of the Company immediately prior to such
transaction or event do not beneficially own immediately after such transaction
or event equity securities of the resulting entity entitled to 50% or more of
the votes then eligible to be case in the election of directors generally (or
comparable governing body) of the resulting entity in substantially the same
proportions that they owned the equity securities of the Company immediately
prior to such transaction or event;
     (2) the dissolution or liquidation of the Company;
     (3) when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the combined voting power of the outstanding securities of the Company;
or
     (4) as a result of or in connection with a contested election of directors,
the persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board for purposes of the preceding
sentence, (i) “resulting entity” in the context of a transaction or event that
is a merger, consolidation or sale of all or substantially all assets shall mean
the surviving entity (or acquiring entity in the case of an asset sale) unless
the surviving entity (or acquiring entity in the case of an asset sale) is a
subsidiary of another entity and the holders of common stock of the Company
receive capital stock of such other entity in such transaction or event, in
which even the resulting entity shall be such other entity, and (ii) subsequent
to the consummation of a merger or consolidation that does not constitute a
Change in Control, the term “Company” shall refer to the resulting entity and
the term “Board” shall refer to the board of directors (or comparable governing
body) of the resulting entity.

